THE LAW OFFICE OF JEFFREY CHABROWE
261 Madison Avenue, 12th Floor New York, NY 10016 | Tel. 917-529-3921 | F 480.247.5806

                                           August 31, 2020

VIA ECF

Hon. Margo K. Brodie
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

RE: Petroff Amshen LLP v. Alfa Rehab PT PC, et al.
1:19-cv-01861 (MKB) (RML); Permission to File Motion to Dismiss

Your Honor—


        I am counsel for Defendant Eye on Wellness Acupuncture, P.C. and Fleurette

Harris,1 the principle of said business.

        We respectfully join in the other co-defendants’ request to reinstate and decide the

motions to dismiss previously filed in this matter


                                                             Respectfully submitted,

                                                             ___/s/ Jeffrey Chabrowe


CC: VIA ECF

All appearing attorneys




1Plaintiff has improperly named “Oates Devan” having control of the corporation and/or being a signatory
on some of the checks in question. This is incorrect, and no one by that name has ever been an employee,
agent, or in any way affiliated with Eye on Well-Being Acupuncture, P.C.
